Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is a non-final action in response to application filed on 03/25/2019. Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2019, 08/02/2019, 11/19/2019, 01/15/2020, 10/26/2020, 05/27/2021, 11/11/2021, 03/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objection
Claim 1 is objected because it includes the limitation” a server comprising … an input port to receive the tourist identification card from the smart parking meter” (emphasis added). The tourist identification card, as shown in claim 5, is meant to include “a physical ticket”. Looking at Fig. 1, server 12 is physically separated from meters 13a – 13c. Therefore, it appears that the server is meant to receive data or information associated with the card from smart parking meter as opposed to receiving a physical card. This appears to be a typographical error where another word is omitted after “card”.

Claims 5, 9, 19 includes sentence structure “one of A and B”, however, these items appear to be alternate of one another. For example, claim 15 (mirroring claim 5) uses “one of A or B”. Further, pairing, as described in claims 9 and 19 is discussed in specification as “An agency would need to pair-up the parking authorizations provided by their digital ticket or permit to each tourist parking identification card issued” Therefore, cards are paired with either ticket or permit but not both. Therefore, the word “and” appears to be typographical error of the word “or”. 

Claim 11 is objected because it appears that commas (,) are missing between “via” and “space”. Inserting commas in those places would significantly improve readability by clarifying that tourist identification card is the subject of the “receiving” action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claims 6 and 16 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In this case, Applicant has not provided a standard to ascertain the level of tourism. Given the plain meaning, high tourism is also a subjective standard where two people may disagree whether a particular level of tourism (e.g., 5 visitors per hour) is high. The specification, at most, describe level of demand or bids as having “high bid”, “higher” or “highest”. However, all of which merely describe that the item (e.g., bid, demand, etc) is not the lowest being observed. As such, it is not clear to ascertain the level of tourism needed to be considered “high tourism”. For the purpose of examination, high tourism is interpreted as having non-zero tourism. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Step 1:
Claims 1-20 are system or method and fall within at least one of the four statutory categories.
Step 2A prong 1:
Using independent claim 1 and 11 as representative examples, the claims recites the following. 
Claim 1 recites:
a tourist identification card issued to a tourist via an agency, wherein the tourist identification card is associated with one or more parking privileges;
[…]
[a server … configured to] 
identify a presence [of a motor vehicle in the parking space];
authenticate the received tourist identification card;
provide parking privileges comprising one or more of extending parking limits, reserving tourist spaces, and reducing parking rates upon the authentication of the received tourist identification card for the parking space; and
display an indicator for an unavailable status of the parking space.

Claim 11 recites:
issuing a tourist identification card to a tourist via an agency, wherein the tourist identification card is associated with one or more parking privileges;
identifying a presence [of a motor vehicle in at least one parking space];
receiving [via a smart parking meter] associated with the parking space the tourist identification card;
authenticating the received tourist identification card;
providing parking privileges comprising one or more of extending parking limits, reserving tourist spaces, and reducing parking rates upon the authentication of the received tourist identification card for the parking space; and
displaying an indicator for an unavailable status of the parking space.
The above identified limitations, in a combination, describes a series of steps to provide parking pillages to a tourist having an authenticated identification card. Providing parking space is a business relationship and the series of steps are following a set of rules to manage relationship between the tourist and the server, which falls within certain methods of organizing human activities. 
Additionally, in this case, each individual step also falls into mental processes. Examiner first notes that tourist identification card identified above is not limited to a physical card but can be a digital ticket (see dependent claims 5, 15) and therefore the issuing of tourist identification card is merely generating a code (e.g. an alphanumeric code such as a 4 digit PIN), which can be completely performed in human mind. Similarly, identifying, receiving, and authenticating are all mere mentally judging and determining if a vehicle exist and whether a provided code is authentic. Furthermore, providing privileges can also be merely mentally making a note or record of parking space usage. Lastly, displaying indicator is not different from Electric Power Group’s “collecting information, analyzing it, and displaying certain result of the collection and analysis”, which can be mental processes (see MPEP 2106.04(a)(2) III A). 
Therefore, as analyzed above, the claimed invention recites limitations that can be both mental processes and certain methods of organizing human activities and therefore recites an abstract idea.

Step 2A prong 2:
Claim 1 includes the following additional elements:
a smart parking meter associated with a parking space to receive the tourist identification card; and
a server comprising a central processing unit, memory, an input port to receive the tourist identification card from the smart parking meter, and an output port, wherein the central processing unit is configured to: [perform the recited abstract idea]
[identify a presence of] a motor vehicle in the parking space;

Claim 11 includes the following additional elements:
 [identify a presence of] a motor vehicle in the parking space;
[receiving the tourist identification card] via a mart parking meter 

The smart parking meter is only involved with receiving tourist identification card. Such involvement is merely limiting the field of use where the mechanism receiving an input must be a smart meter as oppose to any electronic or mechanical device. Similarly, the association of parking space and presence of a motor vehicle in the parking space are only involved with the claimed invention by being present in physical realm. These are also merely just a field of use to limit the use of the abstract idea to a particular environment. As per the server of claim 1, the server is made up with computer components discussed in high generality and are only used for having capability of receiving tourist identification card data and perform the abstract idea. Therefore, the server is merely using generic computer component as a tool to perform abstract idea. Looking as a whole, these additional elements are merely using generic computer as a tool to perform the abstract idea in a particular technological environment. Therefore, whether individually or as an ordered combination, the claims are directed to an abstract idea.

Step 2B:
As shown in the analysis performed in step 2A prong 2, the additional elements in claims 1 and 11 are merely using generic computer as a tool to perform the abstract idea in a particular technological environment, whether viewed individually or in an ordered combination. The analysis is applicable in step 2B as well and therefore claims 1 and 11 do not include “significantly more” to an abstract idea. Therefore, claims 1 and 11 are ineligible.

Dependent claims 2-10, 11-19 contains additional rules to be performed by the system and/or having additional parking spaces present. The additional rules merely further limiting the same business process and therefore these claims would still recite the same abstract idea. Further, the additional parking spaces can be analyzed similarly as to the parking space in claims 1 and 11 and would not integrate the abstract idea into practical application or provides an inventive concept.

Examiner would note that claims 9 and 19 currently merely described in high generality regarding pairing identification card with one of a digital ticket and a permit, and activating paired ticket/permit. Due to high generality in claim language, these limitations are result-oriented and certainly falls within mental processes as they can all be performed mentally. However, further amendment adding details to these steps can potentially provide additional elements that integrates the abstract idea into practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-7, 9-17, 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janacek (US 20070136128) in view of Bahar (US 20030132840)
As per claim 1, Janacek discloses a system for offering merchant and shopper-friendly parking reservations through tourist privileges, comprising:
a tourist identification card issued to a tourist via an agency, wherein the tourist identification card is associated with one or more parking privileges (see at least Janacek, 0046, store personnel will offer a coupon to the driver … The driver will … send the coupon ID together with his or her name … Examiner notes that Applicant characterizes agency as rental car agency and advertising agency, which is equivalent to the stores in Janacek);

a server comprising a central processing unit, memory, an input port to receive the tourist identification card from the smart parking meter, and an output port, wherein the central processing unit (see at least 0029, backend server-based software is described … See also Fig. 2, where the server includes operating system layer and business logic layer) is configured to:
identify a presence of a motor vehicle in the parking space (see at least Janacek, 0046, driver parks the vehicle … at a single space parking meter … driver will send the coupon ID together with his or her name. Examiner notes that recognizing a parking coupon redemption for a single space by a server is recognition that a car is present);
authenticate the received tourist identification card (see at least Janacek, 0047, system … will verify the coupon ID and adjust the driver’s account accordingly);
provide parking privileges comprising one or more of extending parking limits, reserving tourist spaces, and reducing parking rates upon the authentication of the received tourist identification card for the parking space (see at least Janacek, 0047, when the coupon ID is validated, …, an account of the driver is credited and the account of the issuing vendor (… entity issuing discounted parking coupons) is debited by the same amount …); and


Janacek, while discloses that the system does not need to modify existing parking meter (0008), it nevertheless also discloses that advanced parking meter may be used and working with its system (0027). Janacek, however, does not explicitly disclose using a smart parking meter to receive tourist identification card and display indicator of unavailable of the parking space.
Bahar, however, teaches 
a smart parking meter associated with a parking space to receive the tourist identification card (see at least Bahar, Fig. 1, where each space is equipped with a parking meter that includes sensors and network communication. See also 0032, parking meter … may include … data processing element … vehicle presence detector. See also 0048, meter 26 be configured to accept payment via an electronic transaction … because both the user data and parking payment may be stored on a common identification element (e.g. pre-paid parking card). ); and
display an indicator for an unavailable status of the parking space (see at least Bahar, 0028, display (LCD) 27 which is used to display various types of informative data  … such as … parking status (e.g. “occupied”, “expired” …)).

Therefore, it would have been obvious before the time of the invention to combine Bahar’s smart parking meter with Janacek’s pay-by-cell coupon for the purpose of collecting information to generate better revenue (Bahar: 0044).

As per claim 2, Janacek further discloses a system according to claim 1, wherein the central processing unit processes payment for parking via the tourist identification card (See at least Janacek, 0047, when the coupon ID is validated, …, an account of the driver is credited and the account of the issuing vendor (… entity issuing discounted parking coupons) is debited by the same amount …).

As per claim 3, Janacek further discloses a system according to claim 2, wherein the processed payment is applied to an account of the tourist 
Janacek does not explicitly disclose the account for payment is maintained by the agency issuing the tourist identification card. Bahar, however, teaches that both a parking permit and payment destination can be a government entity (see at least Bahar, 0011, parking citation is generally issued by a government entity … See also 0020, prepaid parking card … made available through … government offices. Examiner notes that 0003 and 0048 shows using meter maid to collect revenue and issue citation, which as shown in 0011 that can be linked to government entity’s account)
Therefore, it would have been obvious before the time of the invention to combine Bahar’s smart parking meter with Janacek’s pay-by-cell coupon for the purpose of collecting payment electronically (Bahar: 0044).

As per claim 4, Janacek further discloses a system according to Claim 1, wherein the tourist identification card is authenticated by checking one of a code on the tourist identification card or a permit of the agency that issued the tourist identification card to the tourist (see at least Janacek, 0047, when the coupon ID is validated, …, an account of the driver is credited and the account of the issuing vendor (… entity issuing discounted parking coupons) is debited by the same amount …).

As per claim 5, Janacek further discloses a system according to Claim 1, wherein the tourist identification card comprises at least one of a digital ticket and a physical ticket (see at least Janacek, Fig. 1A for illustration of physical ticket containing coupon ID that can be emailed/text. Examiner also notes 0040 that the coupon ID is stored in database and can be mark as “used”).

As per claim 6, Janacek discloses a system according to Claim 1, but does not explicitly disclose wherein the smart parking meter displays parking spaces in areas with high tourism.
Bahar teaches smart parking meter displays parking spaces in areas with high tourism (see at least Bahar, 0045, single meter 26 may correspond to all parking spaces within the parking lot. See also 0028 for LCD 27 of meter 26 displaying parking status).
Therefore, it would have been obvious before the time of the invention to combine Bahar’s smart parking meter with Janacek’s pay-by-cell coupon for the purpose of collecting payment electronically (Bahar: 0044).

As per claim 7, Janacek further discloses a system according to Claim 1, wherein the central processing unit 2 provides the parking privileges to one of specific parking spaces or to parking spaces located throughout one or more locations (see at least Janacek, 0046, driver parks the vehicle … at a single space parking meter … driver will send the coupon ID together with his or her name.).

As per claim 9, Janacek discloses a system according to claim 1, 

activating the tourist identification card using the paired 

Janacek does not explicitly disclose pairing tourist identification card with one of a digital ticket or a permit. However, Janacek teaches using a coupon ID to pair the physical medium with the coupon ID. Bahar teaches pairing a digital number with a physical card can be pairing a pre-paid parking card with a permit number (Bahar, 0043).
Therefore, it would have been obvious before the time of the invention to combine Bahar’s prepaid parking card with Janacek’s coupon with coupon ID for the purpose of enforcing parking rules to limit usage of parking spaces in particular area (Bahar: 0043).

As per claim 10, Janacek discloses a system according to claim 1, but does not explicitly disclose wherein the central processing unit reserves a plurality of parking spaces for use by tourists. 
Bahar teaches a server reserving a plurality of parking spaces for use by tourists (see at least Bahar, 0043, user data may include … permit number … It is worth mentioning that … authorized parking may be solely conditioned upon the user having a valid permit … See also 0044, if most visitors t o the district are of a younger generation, advertisers may fashion their ads to appeal to a youthful crowd. Examiner notes that 0043 shows that parking space is reserved for permit bearers and 0044 shows that users of these parking meter can be visitors to the area, hence being spaces reserved for use by tourists).
Therefore, it would have been obvious before the time of the invention to combine Bahar’s prepaid parking card with Janacek’s coupon with coupon ID for the purpose of enforcing parking rules to limit usage of parking spaces in particular area (Bahar: 0043).

Claims 11-17, 19-20 contains limitations substantially similar to claims 1-7, 9-10 and are rejected under similar rationale set forth above.
Claims 8, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janacek (US 20070136128) in view of Bahar (US 20030132840), further in view of Lee (US 20080258935)

As per claim 8, Janacek/Bahar discloses a system according to Claim 1, but does not explicitly disclose wherein the central processing unit provides notice to the tourist that the motor vehicle has left the parking space.
Lee, however, teaches that for vehicles leaving a parking space, a notice is provided to the  driver of the vehicle that the vehicle has left the parking space (see at least Lee, 0057, notifying the driver of the vehicle C getting out of the parking lot of the status … for settle of parking fee and conditions of outside road).
Therefore, it would have been obvious before the time of the invention to combine Lee’s notification of vehicle exiting with Janacek’s visitor parking coupon for the purpose of notifying leaving driver surrounding traffic (Lee: 0057).

Claim 18 contains limitations substantially similar to claim 8 and is rejected under similar rationale set forth above.

Please Note:
Prior arts not relied upon but are pertinent are listed below:
Sehr (US 6999936) teaches issuing visitor cards be used for parking (22:20-23, 31-35)
Cleland-Pottie (US 20090070156) teaches in 0003-0005 that government entity would normally incur a need to satisfy parking for visitors to these entities.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8-12, 14, 18-20 of U.S. Patent No. 10242573. Although the claims at issue are not identical, they are not patentably distinct from each other.
Using claim 1 and claim 11 of ‘573 as illustrative example, in this case, each limitation in claim 1 is described in claim 11 of ‘573 except that claim 1 includes language regarding input/output ports for server and parking privileges comprising one or more of reserving tourist spaces (among other things) is provided. However, in claim 11 of ‘573, after a vehicle occupies a parking space and upon successful authentication of presented tourist parking identification card, fees are directed to parking space agency and the space is indicated to be “unavailable”. The act of making an occupied space unavailable is reserving the parking space. As per the ports, the server in claim 11 of ‘573 receives and output data to either authenticate or change indicator and therefore includes an input/output port. Therefore, despite the difference in claim language, each and every limitation in claim 1 is presented in claim 11 of ‘573. 
Examiner further notes that claim 14 of ‘573 also discuss extending time limit, and therefore claims 1 would also be anticipated by claim 14 of ‘573.

Similarly, 2-20 corresponds to limitations in claims 11, 12, 18, 11, 19, 11, 20, 11, 14, 1 (and 4), 1, 2, 8, 1, 9, 1, 10, 1, 4 of ‘573, respectively. Similarly, claims 2-20 are anticipated by corresponding claims identified above in ‘574.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628